FILED
                             NOT FOR PUBLICATION                           MAR 19 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WELMER DE JESUS RAMIREZ-                         No. 12-71123
RAMIREZ,
                                                 Agency No. A200-694-530
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Welmer de Jesus Ramirez-Ramirez, a native and citizen of Guatemala,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen. Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010). We dismiss in part and deny in part the

petition for review.

         Our review is limited to the administrative record, and thus we do not

consider materials attached to petitioner’s opening brief that were not part of the

record before the agency. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en

banc).

         We lack jurisdiction to consider Ramirez-Ramirez’s unexhausted

contentions in his opening brief regarding the potential merits of his asylum claim.

See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (court lacks jurisdiction

to consider issues that have not been administratively exhausted).

         Finally, the BIA did not abuse its discretion by denying Ramirez-Ramirez’s

timely motion to reopen based on his new application for asylum or based on

evidence of his father’s asylum application. See 8 C.F.R. § 1003.23(b)(3) (“A

motion to reopen for the purpose of providing the alien an opportunity to apply for

any form of discretionary relief will not be granted . . . unless the relief is sought

on the basis of circumstances that have arisen subsequent to the hearing.”).

         PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            2                                     12-71123